Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/3/2021 was filed after the mailing date of the Notice of Allowance on 8/5/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
As shown in the interview summary mailed 8/5/2021 authorization for this examiner's amendment was given in an interview with Steven Koehler on 7/27/2021.

(Currently Amended) A method of evaluating microdistortions in a Bowman's layer of a cornea, the method comprising: 
imaging the cornea using spectral domain optical coherence tomography to obtain an image that includes the anterior edge of the Bowman's layer; 
overlaying a smooth representation of the anterior edge of the Bowman's layer on the image of an anterior edge of the Bowman's layer; 
segmenting the anterior edge of a Bowman's layer of the cornea in the image into a selected number of pixels or voxels to obtain segmented areas or segmented volumes of voxels representing microdistortions of the Bowman's layer, each segmented area or volume being the area or volume above or below the anterior edge of the Bowman's layer to the smooth representation such that 3rd order polynomial is curve fit to the segmented areas of pixels or the segmented volumes of voxels of the anterior edge of the Bowman's layer; 
calculating Bowman's Roughness Index (BRI) based on the segmented areas or the segmented volumes of voxels; and 
comparing the calculated index to a previous index obtained from a previously taken image to evaluate relative changes in microdistortions of the Bowman's layer.
(Canceled)
(Canceled)
The method as claimed in claim 1, wherein BRI is calculated by analyzing the regional corneal imaging without the need for peripheral corneal imaging.
The method as claimed in claim 1, wherein the roughness of the Bowman's layer is analyzed by subjecting the Bowman's layer to 3-D mapping using the calculated BRI.
(Canceled)
(Canceled)
The method as claimed in claim 1, wherein BRI is useful as for diagnosis of diseases and prognosis for treatment of diseases in human.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of the claims is the original Claim 3 is not found in prior art. In the primary reference of the prior art on record Luo discloses the calculation of an index to indicate the quantity of microdistortions in the Bowman’s layer and the comparison of the index to previous values calculated from images. Additional references Everett et al. (US7668342B2) and Chin et al. (US20100111373A1) disclose the overlaying of a smooth surface and the segmentation step. As previously claimed in claim 3 the current application uses a 3rd order polynomial that is curve fit to the segmented portions of the anterior edge rd order polynomial that is curve fit to the segmented portions to calculate the Bowman’s Roughness Index.  Therefore the newly amended content above overcomes the prior art of record as well as the closest prior art of Everett and Chin.  Additionally the references cited in the IDS filed 12/03/2021 do not teach or suggest these limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1, 4, 5, and 8 are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/R.C.L./               Examiner, Art Unit 3793           
                                                                                                                                                                              /SERKAN AKAR/Primary Examiner, Art Unit 3793